ON REHEARING

PICKETT, Judge.
hThe record demonstrates clearly that the initial plea was properly taken. While the defendant was misinformed regarding parole and good time eligibility, he was allowed to ask the court any questions about his plea and on the form he signed. He indicated he had none. His motion to withdraw his plea was fixed for hearing. At the hearing, he failed to present any evidence. He simply presented an argument that his plea was not knowingly and voluntarily made. He went on to say that “[t]here’s really no argument further than that, Your Honor....”
As the defendant has already had a hearing in the trial court and he failed to show why his plea was not knowingly and voluntarily made, we find no support for the contention that he is entitled to another hearing. The defendant’s conviction is affirmed.
AFFIRMED.
COOKS, J., dissents.